         Case 1:19-cv-11438-PBS Document 128 Filed 07/02/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



NUANCE COMMUNICATIONS, INC.,

                  Plaintiff and Counterclaim
                  Defendant,
                                                        Case No. 1:19-CV-11438-PBS

        v.                                              JURY TRIAL DEMANDED

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

                  Defendant and Counterclaim
                  Plaintiff.



             OMILIA NATURAL LANGUAGE SOLUTION, LTD.’S NOTICE OF
                MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
                   UNDER 35 U.S.C. § 101 OF U.S. PATENT 8,532,993

        Defendant and Counterclaim Plaintiff Omilia Natural Language Solutions, Ltd.

(“Omilia”) respectfully moves the Court for summary judgment that the claims of U.S. Patent

8,532,993 are invalid under 35 U.S.C. § 101.

        The grounds for this Motion are fully set forth in the accompanying Memorandum of

Law; Local Rule 56.1 Statement of Material Facts; and Declaration of Daniel S. Sternberg, and

exhibits thereto, filed this date in support of this motion.




                                               1
        Case 1:19-cv-11438-PBS Document 128 Filed 07/02/20 Page 2 of 3



                           REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Omilia believes that oral argument may assist the Court

and requests oral argument of this motion.

Dated: July 2, 2020
                                                   Respectfully Submitted,


                                                   /s/ Daniel S. Sternberg
                                                   Kevin C. Adam (SBN 684955)
                                                   Daniel S. Sternberg (SBN 688842)
                                                   WHITE & CASE LLP
                                                   75 State Street, 24th Floor
                                                   Boston, MA 02109
                                                   (617) 979-9300
                                                   kevin.adam@whitecase.com
                                                   daniel.sternberg@whitecase.com

                                                   Of Counsel:
                                                   Dimitrios Drivas (admitted pro hac vice)
                                                   Raj Gandesha (admitted pro hac vice)
                                                   Stefan Mentzer (admitted pro hac vice)
                                                   John Padro (admitted pro hac vice)
                                                   WHITE & CASE LLP
                                                   1221 Avenue of the Americas
                                                   New York, NY 10020-1095
                                                   (212) 819-8286
                                                   ddrivas@whitecase.com
                                                   rgandesha@whitecase.com
                                                   smentzer@whitecase.com
                                                   john.padro@whitecase.com

                                                   Hallie Kiernan (admitted pro hac vice)
                                                   WHITE & CASE LLP
                                                   3000 El Camino Real
                                                   Two Palo Alto Square, Suite 900
                                                   Palo Alto, CA 94306
                                                   (650) 213-0300
                                                   hallie.kiernan@whitecase.com

                                                   Counsel for Omilia Natural Language
                                                   Solutions, Ltd




                                             2
         Case 1:19-cv-11438-PBS Document 128 Filed 07/02/20 Page 3 of 3



                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that on July 1, 2020, counsel for Omilia and Nuance conferred in good

faith about this motion but were unable to resolve or narrow the issues raised in this motion at

this time.


                                                     /s/ Daniel S. Sternberg
                                                     Daniel S. Sternberg




                                CERTIFICATE OF SERVICE

        I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on July 2, 2020 with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5.4 (c).

                                                     /s/ Daniel S. Sternberg
                                                     Daniel S. Sternberg




                                             3
